 

 

C 4: 21- 0012S WWB-E EBC. °D 4 Srigt. 042 O1f22/24- f41
: ase -CV- meee 96 men one: #24 Rage 4h O :
Y PaO AR a Rae Cee & vArt- MSE CAN S NA)

‘

\ \
Pro Se [4 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

UNITED STATES DISTRICT COURT
for the

District of
Division

caseNo, AL AN. ONIN ARE

(to be filled in by the Clerk's Office)

 

RoberL © Murray

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint,
if the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-y-

    

Wyotting 5
wWIAT Metach, Defendant) Sah Muitse
“ nT full name oft each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page

with the full list of names. Do not include addresses here.)

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concems resulting from public access to
electronic court files. Under this rule, papers filed with the court should nor contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number,

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk's Office with this complaint,

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis,

 

 

 

Page 1 of 11
 

1 T
Case 4:21*Cv-00122-MWB-EBC Document1 Filed 01/22/21 Page 2 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
1. The Parties to This Complaint

A, The Piaintiff(s)

Provide the information below for cach plaintiff named in the complaint, Attach additional pages if

 

 

 

 

 

 

needed.
Name Robert J Murray
All other names by which
you have been known: Rob ee Murra V
ID Number CA 279d 4 ,
Current Institution § C [ ~ Hal las
Address 1000 Follies Roce)
Dallas PA {86/2
City State Zip Code

' B, The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption, For an individual defendant, include
the person’s job or title (ff tnown) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both, Attach additional pages if needed.

Defendant No. |

 

 

 

 

 

 

Name Wyoming County Xail
. 7 s FP ’
Job or Title (if known)
Shield Number
Employer
Address Jo Stark SF. |
Tun Khanaock fA. (S$éS5 7
ity State Zip Code

CJ Individual capacity [x] Official capacity

Defendant No. 2

Name Gene Clark

 

 

 

 

 

Job or Title (if known) Cer poral
Shield Number ‘
Employer Wrorling C county Sar]
Address /0 Stat ke SH.
tank hanneck pA.
City State Zip Code

x Individual capacity Xx) Official capacity

Page 2 of 11

 

 

 
 

Case 4:21-cv-00122-MWB-EBC Document1 Filed 01/22/21 Page 3 of 11

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)
Defendant No. 3

 

 

 

 

 

Name

Job or Title (if known) Jail Aurse.

Shield Number ,

Employer Wyo Ing Coir ty Sat {
Address to Sta ck Sh

 

Tunkhannock FA. (S657
City State Zip Céde

[Xl Individual capacity [Al Official capacity

Defendant No, 4

Name Pit, fa \ pach

 

 

 

 

Job or Title ifinown) “Sargent
Shield Number
Employer 44 if

t
Address JO STat¥ ST
City State Zip Code

x Individual capacity [x Official! capacity

Ii, _ Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens y. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.

A, Are you bringing suit against (check ail that apply):
[] Federal officials (a Bivens claim)
NZ] State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by

the Constitution and [federal laws].” 42 U.S.C. § 1983. Ifyou are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

Violation ot my Eight Amend meal, ceuel and unusual parisheat

c, Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Pape 3 of 11

 
 

Case 4:21-cv-00122-MWB-EBC Document1 Filed 01/22/21 Page 4 of 11

Pro Se 14 (Rev. 12/16} Complaint for Violation of Civil Rights (Prisoner)

 

D, Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. Ifyou are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of

federal law. Attach additional pages if needed.

See attached papers ( nel suse whal ac 2d under color means)
Marked Part 2, fection D

Il. Prisoner Status
Indicate whether you are a prisoner or other confined person as follows (check alf that apply):

Pretrial detainee

Civilly committed detainee
Immigration detainee

Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

OOWOOO

Other (explain)

 

IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed,

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.

 

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

Wyaming Cound y Sail, {6 Stack Cf: fank hanneck, fa. 18657
January Qs, 2e/4 Powe 4 of 11

 
 

Case 4:21-cv-00122-MWB-EBC Document1 Filed 01/22/21 Page 5 of 11

Pro Se 14 (Rey. 12/16) Complaint for Violation of Civil Rights (Prisoner)

C. What date and approximate time did the events giving rise to your claim(s) occur?

Wanuary 25, 2014 Foo am.

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

Ste abached papers marked paiT4, section p)

Vv. —_—s Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive,

_ vision gel bad
~ No short term memery hard} y at all.

— Right Side is numb. Was going to phys teal FRerapy in MY From may 2014
To August 2014. Te jaté ne improve ment. then They pat me back iA jt) Aug. lb

~ Unconfrotlable mujele movement i

~Had MRI at Geisinger and othyey proceed Ves, Would have- te get records, The

pnes X had disappeared af CST~ Camp Hill,
VI. ‘Relief

State briefly what you want the court to do for you. Make no legal arguments, Do not cite any cases or statutes.
If requesting money damages, include the emounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims. ies
Im no Jawyet sot bat knew whet actual damages of punt five. damages

ave, Tm ¢$ Av ing Fe 83, vEeo,ccc:

Apptox. 21s million for last wages |
Approx. ~# 300,00 in [ost pension and social security monies
Approx. Wed miflion for pean Suffering

 

Page § of 11

 
 

Pro Se !4 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

VIL

Case 4:21-cv-00122-MWB-EBC Document 1 Filed 01/22/21 Page 6 of 11

 

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA"), 42 U.S.C. § 1997e(a), requires that “[n]o action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are

exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A,

Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

Sq Yes
["] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise fo your claim(s).

Wyeming Couity Cortectiona\ Faci |i ty

Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

[x] Yes
[] No
[] Do not know

Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

Tj Yes
l | No
Do not know

If yes, which claim(s)?

 

Page 6 of 11

 
 

Case 4:21-cv-00122-MWB-EBC Document 1 Filed 01/22/21 Page 7 of 11

Pro Se [4 (Rev, 12/86} Complaint for Violation of Civil Rights (Prisoner)

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s} arose
concerning the facts relating to this complaint?

[| Yes
x! No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

J Yes
Ix] No

E, Hf you did file a prievance:

1. Where did you file the grievance?

 

2, What did you claim in your grievance?

 

3, What was the result, if any?

 

4, What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not, (Describe all efforts to appeal to the highest level of the grievance process.)

 

Page 7 of I}

 
 

Case 4:21-cv-00122-MWB-EBC Document1 Filed 01/22/21 Page 8 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

F, If you did not file a grievance:

1. if there are any reasons why you did not file a grievance, state them here:

Because £ cuffore\ several stakes on TA. 25° of Tanuyacy 2014, —
Theve was no chance ter Plus with the jails deliberate ind fPEetence the @ee—p
2, Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any: Corporal flesenhaum, by meyth on the murMing
of rhe 29% of san. and efterron I gudd him my night side Wes Goon hnamb is why Aim ancl
Cis Pollucle had te carny me na Toad char be Twice but nothing happened. Clark and The huyse
could see with there ewn CYes. MeThing ha ppened except clark Tele Rosenbaum And (lif. bs
Were WAS hathing wen 4 with meond to Throw me bacte in bed ane They Aid,
t See attach edd pager. matkhed Patty sechon FF2

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

 

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of ‘your
administrative remedies.)
VIEL Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?
[J ves

PR v0

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page 8 of 11
 

Case 4:21-cv-00122-MWB-EBC Document1 Filed 01/22/21 Page 9 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

[| Yes
4 No

B, If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below, (if there is
more than one lawsutt, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

 

2. Court (if federal court, name the district; if state court, name the county and State}

 

3. Docket or index number

 

4, Name of Judge assigned to your case

 

5, Approximate date of filing lawsuit

 

6. Is the case still pending?

L | Yes
[| No

If no, give the approximate date of disposition,

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Cc. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 of 11

 
 

Case 4:21-cv-00122-MWB-EBC Document1 Filed 01/22/21 Page 10 of 11

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

[] Yes
Ki No

D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1, Parties to the previous lawsuit
Plaintiff(s)

 

 

Defendant(s)

 

2, Court (iffederal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

TI] Yes
| No

If no, give the approximate date of disposition

 

7, What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Page 100f 11

 
 

Case 4:21-cv-00122-MWB-EBC Document1 Filed 01/22/21 Page 11 of 11

Pro Se 14 (Rev. [2/16) Complaint for Violation of Civil Rights (Prisoner)
———— rer

 

IX. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A, For Parties Without an Attorney

T agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. J understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case,

Date of signing: /- (3-202 }

Signature of Plaintiff AAet p Doiron —
; ~

Printed Name of Plaintiff §—=§ Pahort 3 Murray
Prison Identification # BA 2794

 

 

 

 

 

Prison Address SCE~ Dallas [foo Follres Road

Dajlas pA 186 )2
City State Zip Code
B, For Attorneys

Date of signing:

Signature of Attorney

Printed Name of Attorney

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code

Telephone Number
E-mail Address

 

 

Page }} of 11

 
